Title: To James Madison from John Graham, 3 May 1805
From: Graham, John
To: Madison, James


Sir
Louisville 3d May 1805
As I have been detained in Kentucky longer than I had expected, it becomes proper me, to state to you, that so soon as the time allowed me by the President for the arrangement of my private affairs had expired, I engaged my passage to Orleans in a Boat then loading at Limestone for the Contractor, which I was told would move on more rapidly than any other from that place. By way of shortening my Voyage I came across the Country on Horse back and have now been waiting here ten days for the Boat. As yet she has not arrived tho I have just received intelligence which induces me to calculate with some degree of certainty, that she will be here this Evening.
As the River, which has been for some time past very low, is now rising pretty rapidly, we may probably cross the Falls tomorrow, or next day without unloading our Boat—should we, however, not be able to do so, I will myself be at the Expence of hauling the Cargo round, sooner than wait here any longer, for I am extremely anxious to get to Orleans on account both of my Health & of my Business.
By the last Post I wrote to Governor Claiborne to let him know what was detaining me but I am now greatly in hopes of being with him nearly as soon as my Letter. With Sentiments of the Highest Respect I have the Honor to be Sir, Your Mo: Obt Sert
John Graham
 